J-S58032-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ROBERT KROLICK

                        Appellant                  No. 365 WDA 2014


         Appeal from the Judgment of Sentence February 5, 2014
            In the Court of Common Pleas of Jefferson County
           Criminal Division at No(s): CP-33-CR-0000344-2009


COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ROBERT KROLICK

                        Appellant                  No. 366 WDA 2014


         Appeal from the Judgment of Sentence February 5, 2014
            In the Court of Common Pleas of Jefferson County
           Criminal Division at No(s): CP-33-CR-0000345-2009


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                 FILED SEPTEMBER 04, 2014

     Appellant, Robert Krolick, appeals from the judgment of sentence

entered in the Jefferson County Court of Common Pleas, following revocation




_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58032-14


     The relevant facts and procedural history of this appeal are as follows.

On October 7, 2009, Appellant pled guilty to multiple offenses at separate

docket numbers. At No. 344 of 2009, Appellant pled guilty to delivery of a

controlled substance. The court accepted the plea and sentenced Appellant

to five (5) months to two (2) years less one (1) day of imprisonment,

followed by three (3) years plus one (1) day of probation.    At No. 345 of

2009, Appellant pled guilty to theft by deception.   The court accepted the

plea and sentenced Appellant to tw

     Appellant subsequently violated the terms of his probation. The court

conducted a revocation hearing on May 5, 2010. At the conclusion of the

hearing, the court revoked probation at both docket numbers. At No. 344 of

2009, the court re-

intermediate punishment.    At No. 345 of 2009, the court re-sentenced



at No. 344 of 2009.

     Appellant again violated the terms of his probation.         The court

conducted a revocation hearing on December 15, 2010. At the conclusion of

the hearing, the court revoked both the intermediate punishment and the

probation sentences. At No. 344 of 2009, the court re-sentenced Appellant



unrelated docket number.    At No. 345 of 2009, the court re-sentenced




                                     -2-
J-S58032-14


imposed at No. 344 of 2009.

     Appellant subsequently violated his probation after pleading guilty to

new offenses.     The court conducted a revocation hearing on February 5,

2014. At the conclusion of the hearing, the court revoked all probation. At

No. 344 of 2009, the court re-sentenced Appellant to six (6) to fifteen (15)

                                                            -sentenced Appellant



court ordered both sentences to run consecutive to another sentence at an

unrelated docket number. Appellant timely filed a post-sentence motion on



Correctional    Institution   constitute   an   extraordinarily   long   period   of

incarceration, and are e                                                           -

Sentence Motion, filed 2/14/14, at 2).          On February 19, 2014, the court

denied the post-sentence motion.

     Appellant timely filed a notice of appeal on March 4, 2014. On March

6, 2014, the court ordered Appellant to file a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(b).           Appellant timely

filed a Rule 1925(b) statement on March 21, 2014.

     As a preliminary matter, appellate counsel seeks to withdraw his

representation pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.
159, 978 A.2d 349 (2009).        Anders and Santiago require counsel to: 1)


                                       -3-
J-S58032-14


petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points the appellant deems worthy of review.

Santiago, supra at 173-79, 978 A.2d at 358-61.            Substantial compliance

with these requirements is sufficient.           Commonwealth v. Wrecks, 934
A.2d 1287, 1290 (Pa.Super. 2007).

requirements have been met, this Court must then make an independent

evaluation of the record to determine whether the appeal is, in fact, wholly

               Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982

(Pa.Super. 1997)).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor McClendon[1]
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.
____________________________________________


1
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -4-
J-S58032-14



                                  *    *    *

          Under Anders, the right to counsel is vindicated by

                                                                    at
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed

          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set

                                                                   peal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

        Instantly, appellate counsel filed a petition for leave to withdraw

representation.     The petition states counsel reviewed the record and all

correspondence with Appellant, and counsel concluded the appeal would be

wholly frivolous.     Counsel also supplied Appellant with a copy of the

withd

proceed pro se or with new privately retained counsel to raise any additional

                                                                           Anders

brief, counsel provides a summary of the facts and procedural history of the

case. Counsel refers to facts in the record that might arguably support the

issue raised on appeal and offers citations to relevant law.     The brief also

                                                              frivolous.    Thus,

                                      -5-
J-S58032-14


counsel has substantially complied with the requirements of Anders and

Santiago.

     As Appellant has filed neither a pro se brief nor a counseled brief with

new privately retained counsel, we review this appeal on the basis of the

issue raised in the Anders brief:

        WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
                                                 -LEVEL
        PROBATION AND RE-SENTENCED HIM TO SERVE AN
        AGGREGATED SENTENCE OF A MINIMUM SIX (6) YEARS
        THREE (3) DAYS TO A MAXIMUM OF SEVENTEEN (17)
                                         CORRECTIONAL

        PROBATION.

(Anders Brief at 3).

     On appeal, Appellant asserts the court imposed an unreasonable

sentence in light of the probation violations at issue.      Further, Appellant

contends the court failed to provide adequate reasons to justify the

sentence. Appellant concludes the court abused its discretion by imposing



discretionary aspects of his sentence. See Commonwealth v. Lutes, 793
A.2d 949 (Pa.Super. 2002) (stating claim that sentence is manifestly

excessive challenges discretionary aspects of sentencing).

     When reviewing the outcome of a revocation hearing, this Court is

limited to determining the validity of the proceeding and the legality of the

judgment of sentence imposed.       Commonwealth v. Heilman, 876 A.2d




                                    -6-
J-S58032-14


violation meriting revocation when it shows, by a preponderance of the

evidence, that the prob

his probation, and that probation has proven an ineffective rehabilitation tool



Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa.Super. 2007), appeal

denied

sentence of probation is that the defendant will not commit a further

           Commonwealth v. Infante, 585 Pa. 408, 420, 888 A.2d 783,

790 (2005) (quoting Commonwealth v. Mallon, 406 A.2d 569, 571

(Pa.Super. 1979)).

      Notwithstanding the stated scope of review suggesting only the

legality of a sentence is reviewable, an appellant may also challenge the

discretionary   aspects   of   a   sentence   imposed   following   revocation.

Commonwealth v. Sierra, 752 A.2d 910 (Pa.Super. 2000). Challenges to

the discretionary aspects of sentencing do not entitle an appellant to an

appeal as of right.       Id. at 912.    Prior to reaching the merits of a

discretionary sentencing issue:

         [W]e conduct a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether

         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the
         Sentencing Code, 42 Pa.C.S.A. § 9781(b).


                                      -7-
J-S58032-14


Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a motion to modify

the sentence imposed at that hearing. Commonwealth v. Mann, 820 A.2d
788 (Pa.Super. 2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

        When appealing the discretionary aspects of a sentence, an appellant



separate concise statement demonstrating that there is a substantial

question as to the appropriateness of the sentence under the Sentencing

Code.    Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);



the reasons relied upon for allowance of appeal furthers the purpose evident

in the Sentencing Code as a whole of limiting any challenges to the trial



decision to exceptional            Commonwealth v. Williams, 562 A.2d
1385, 1387 (Pa.Super. 1989) (en banc) (emphasis in original) (internal

quotation marks omitted).

        The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.     Commonwealth v. Anderson, 830

                                                                         the




                                     -8-
J-S58032-14


were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

                        Sierra, supra at 912-13. A claim that a sentence is



Rule 2119(f) statement sufficiently articulates the manner in which the

sentence imposed violates a specific provision of the Sentencing Code or the

norms underlying the sentencing process. Mouzon, supra at 435, 812 A.2d

at 627.   A bald assertion of excessiveness does not raise a substantial

question. Commonwealth v. Trippett, 932 A.2d 188 (Pa.Super. 2007).

      Instantly, Appellant does not identify a specific provision of the

Sentencing Code or a fundamental norm underlying the sentencing process

that the court violated in imposing the latest revocation sentence. Absent



substantial question.    See id.

                                                                             -

sentence motion did not include this claim. Appellant also failed to raise the

claim at the revocation hearing. Instead, Appellant asserts the claim for the

first time on appeal. Thus, the claim is waived. See Mann, supra.

      Even if Appellant had properly preserved the claim, he would not be

entitled to relief.   At the time of re-sentencing, the court noted that

Appellant had pled guilty to the new offenses of possession of drug




                                    -9-
J-S58032-14


paraphernalia and forgery. Thereafter, the court made the following on-the-

record statement:


        boot camp and other things, that you had a job and not
        only came down with a drug paraphernalia charge but then
        you got involved in forgery, I had it set for a maximum
        sentence, which would be approximately nine and a half
        years to 17 years.

        So then after the assistant district attorney was saying
        that she thought she would give you some consideration, I

        separate sets of charges, because of the amount of time
        that it should go to no violations. I think you need some
        more serious time.

(See N.T. Revocation Hearing, 2/5/14, at 5.)       In its opinion, the court

elaborated on its reasons for the sentence imposed:

        Pursuant to 42 Pa.C.S.A. § 9771(c), a sentence of total

        makes it likely that he will commit another crime if he is
        not imprisoned or to vindicate the authority of the court.
        As the record reflects, both reasons were implicated in this
        case. [Appellant] had already been given the benefit of
        boot camp and other rehabilitative measures and had
        proven that they were ineffective to curb his criminal

        kind of conduct for which he was already on probation.
        Accordingly, more exacting consequences were both
        warranted and appropriate under the circumstances, and
        as the record reflects, the [c]ourt adequately considered
        all relevant circumstances prior to imposing sentence.

(See Trial Court Opinion, filed March 25, 2014, at 1-2.)

     Here, the court emphasized that prior, less severe, sentences had




                                    - 10 -
J-S58032-14


support the sentence imposed.     See Commonwealth v. Malovich, 903
A.2d 1247, 1253 (Pa.Super. 2

sentencing philosophy is not required; rather, record as whole must reflect



of offender).   Accordingly, we affirm the judgment of sentence and grant



     Judgment of sentence affirmed; petition to withdraw is granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2014




                                  - 11 -